Citation Nr: 1104372	
Decision Date: 02/03/11    Archive Date: 02/14/11

DOCKET NO.  08-31 372	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for bilateral hearing loss 
(claimed as right and left ear hearing loss). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Sara Schinnerer, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1974 to November 
1974. 

This matter comes before the Board of Veterans' Appeals (Board) 
from a July 2007 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Montgomery, Alabama. 

The Veteran provided testimony at an August 2010 hearing before 
the undersigned.  A transcript of the proceeding is associated 
with the claims folder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran contends that he currently suffers from bilateral 
hearing loss which had its onset during service; specifically, 
that the condition began after firearms training during boot camp 
and it has persisted since that time.  See August 2010 hearing 
transcript.  Additionally, the Veteran testified that he 
experiences intermittent hearing loss; specifically, he hears a 
ringing sound in his ears and shortly thereafter his hearing 
shuts down, as if someone placed a pair of heavy earmuffs over 
his ears and he cannot hear anything for a period of time.  See 
Id. 

Applicable regulations provide that hearing impairment is 
considered to be a disability when the auditory threshold level 
in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 
26 decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 CFR § 3.385.

The requirements for service connection for hearing loss as 
defined in 38 C.F.R. § 3.385 need not be shown by the results of 
audiometric testing during a claimant's period of active military 
service in order for service connection to be granted.  
Regulation 38 C.F.R. § 3.385 does not prevent a claimant from 
establishing service connection on the basis of post-service 
evidence of hearing loss related to service when there were no 
audiometric scores reported at separation from service.  Ledford 
v. Derwinski, 3 Vet App. 87, 89 (1992).  The regulation does not 
necessarily preclude service connection for hearing loss that 
first met the regulation's requirements after service.  Hensley 
v. Brown, 5 Vet. App. 155, 159 (1993).  

The Veteran's November 1973 induction physical examination is 
negative for complaints, treatment, or a diagnosis of a hearing 
disorder.  

Post-service VA outpatient treatment records include audiograms 
dated in January 1998 to January 2007, which demonstrate 
essentially normal hearing for VA adjudication purposes.  

The Veteran underwent a VA audiometric examination in June 2007.  
Upon examination and review of the Veteran's claims file, the 
examiner indicated that the thresholds suggest normal hearing 
acuity bilaterally; however, the best discrimination score 
obtained in the right ear was 88 percent.  Under VA regulations, 
impaired hearing with a speech discrimination score of 88 percent 
is considered a disability.  

In a July 2007 addendum to the June 2007 VA examination, an 
opinion addressing the cause of the Veteran's right ear hearing 
loss was requested.  Upon review of the claims file, the examiner 
noted that he was unable to locate the Veteran's discharge 
physical; however, but stated that speech discrimination testing 
was not performed on these evaluations.  The examiner further 
noted that hearing evaluations dating back to 1988 indicated 
normal hearing acuity bilaterally by thresholds but noted that 
speech discrimination testing was not performed, indicating there 
is no evidence of speech discrimination testing until the June 
2007 examination.  The examiner concluded that he could not 
provide an opinion as to the cause of the right ear speech 
discrimination falling outside the normal range without resorting 
to speculation.  The Board finds this opinion inadequate for 
deciding the claim because the examiner did not provide a 
rationale for this statement.  See Jones v. Shinseki, 23 Vet. 
App. 382 (2010).  

The Veteran underwent a second VA examination in August 2009.  
Upon examination and review of the Veteran's claims file, the 
examiner indicated that the Veteran has normal bilateral hearing 
for VA rating purposes.  She noted that the Veteran's hearing 
upon enlistment was normal bilaterally and there was no 
separation examination; however, on tests in the past as well as 
that day, the Veteran's hearing was normal bilaterally for rating 
purposes.  The examiner further noted that the Veteran's puretone 
thresholds are the most representative of his level of hearing as 
discrimination scores for the Veteran's left ear have been better 
on past examinations than this examination.  She concluded that 
the Veteran's hearing should be based on his puretone thresholds, 
indicating, that with the evidence gathered, no hearing loss was 
acquired in service.  The Board also finds this opinion 
inadequate for deciding the claim.  

Although the August 2009 examiner stated in her report that she 
had reviewed the claims file, she did not make any reference to 
the June 2007 examination which demonstrated a right ear hearing 
disability as per VA regulations, as the Veteran's speech 
discrimination score was demonstrated as 88 percent in his right 
ear.  Although the examiner stated that the Veteran's hearing is 
normal for rating purposes; according to regulation, his speech 
discrimination scores place his hearing outside the normal range.  
The examiner did not explain why the Veteran's bilateral speech 
discrimination scores of 88 percent in each ear do not represent 
a hearing loss disability for VA purposes or why the scores 
should not be considered meaningful.  Finally, the examiner did 
not address whether the Veteran's bilaterally hearing loss is at 
least as likely as not related to his service.  Although the 
examiner indicated, that with the evidence gathered, there was no 
hearing loss acquired while in service, it appears from her 
statements that she does not consider the Veteran to presently 
have a hearing loss disability and therefore it would follow that 
he had no hearing loss in service.  As her statement of etiology 
appears to rest on a faulty, or at least unexplained, foundation, 
the examination report lacks a meaningful nexus opinion.  

Once VA undertakes the effort to provide an examination when 
developing a service-connection claim, even if not statutorily 
obligated to do so, it must provide an adequate one or, at a 
minimum, notify the claimant why one will not or cannot be 
provided.  Thus, a new medical opinion is necessary to make a 
determination in this case.  Barr v. Nicholson, 21 Vet. App. 303, 
311 (2007).  Another opinion is necessary to decide this claim.   


Accordingly, the case is REMANDED for the following action:

1.  Forward the claims folder to an 
appropriate VA examiner to determine the 
current nature and likely etiology of the 
Veteran's bilateral hearing loss.  The 
claims folder should be made available 
to the examiner for review.  Based on a 
thorough review of the record, the examiner 
should answer the following:  

Is it at least as likely as not (a 50 
percent or greater probability) that the 
Veteran's current bilateral hearing loss 
condition had its onset in service? 

In providing the opinion, the examiner should 
specifically comment on both the June 2007 
and August 2009 examination findings which 
demonstrate speech discrimination scores of 
88percent in the right ear, and 88 percent in 
both the right and left ears, respectively.  

If the examiner determines that the 
requested opinion cannot be provided 
without an examination, the Veteran 
should be scheduled for an examination.  

A complete rationale should be provided for 
any opinion expressed.  If, even after 
another examination, the examiner determines 
that he or she cannot state without resorting 
to speculation whether a hearing loss 
disability had onset during active service, 
the examiner must discuss why this is the 
case.  

2.  After ensuring that the development 
requested above has been completed and the 
opinion provided is adequate, readjudicate 
the issue on appeal.  If any decision remains 
adverse to the Veteran, issue a supplemental 
statement of the case to the Veteran and his 
representative and allow the appropriate time 
for response.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
JAMES G. REINHART
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


